COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      William K. Green v. The State of Texas

Appellate case number:    01-14-00960-CR

Trial court case number: 717215

Trial court:              180th District Court of Harris County

        On March 1, 2016, this Court issued an order, directing appellant to file a brief on or
before March 31, 2016, or we would consider the appeal without briefs. No brief or response has
been filed.
        Accordingly, we reinstate the appeal and set it on the active docket. We will consider
this appeal without briefs. See TEX. R. APP. P. 38.8(b)(4) (if appellant is not indigent and has not
made necessary arrangements to file brief, court may consider appeal without briefs, as justice
may require). This appeal is set for submission without briefs on May 24, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: April 12, 2016